Curia,

As the Court are at present impressed, the special promise set forth in the specification cannot go to the Jury in support of either of the counts in the declaration; but we are willing to hear arguments for the plaintiff iristanter, or let a verdict be taken for the defendant, subject to the opinion of the Court upon the rejection of the evidence ; or, as the cause is open to review, upon the review the subject may be more deliberately argued and considered than this late hour of the term will admit. However, the plaintiff has his election.
The plaintiff suffered a verdict to be returned against him, and the cause was not reviewed.